UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6264



JOHN E. WALSH,

                                           Petitioner - Appellant,

          versus

WILLIAM L. SMITH, Warden; JOSEPH CURRAN, JR.,
Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
2421-MJG)


Submitted:   May 16, 1996                   Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John E. Walsh, Appellant Pro Se. Gwynn X. Kinsey, Jr., Assistant
Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Walsh v. Smith, No.
CA-95-2421-MJG (D. Md. Dec. 29, 1995). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2